In an action to recover a $32,000 down payment made in connection with two separate contracts for the sale of two parcels of real property, the plaintiff purchasers appeal from an order of the Supreme Court, Richmond County (Amann, J.), entered September 27, 1990, which denied their motion to stay a closing and granted the cross motion of the defendant sellers for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the contentions of the plaintiff purchasers, the Supreme Court properly granted summary judgment to the defendant sellers. The record reveals that the plaintiffs agreed to purchase two separate parcels of real property from the defendants but subsequently declined to agree to a closing date and then attempted to terminate the contracts.
We agree with the defendants that the plaintiffs failed to establish that they were entitled to terminate the contracts under the provisions of the mortgage contingency clauses or any other provision of the contracts.
We have reviewed the plaintiffs’ remaining contentions and *853find them to be without merit. Thompson, J. P., Balletta, Eiber and Ritter, JJ., concur.